Calhoon, J.,
delivered the opinion of the court.
On the testimony this is a close case, and the defendant was entitled to have none of it which was incompetent admitted, where it tended to prejudice the jury. So we must reverse, because the court below admitted evidence that the statutory reward for arrest was claimed and paid. The fruit from this seed is seen in the following language, to which the court sustained an objection, from the closing argument of the district attorney, viz.: “That man [referring to the defendant] was sold upon the block. He permitted the officer to take that stand and prove that defendant was a murderer and fugitive from justice, and take from this county $100, and never a word did the defendant say, though he was required to be right here.”
This language is cited simply to show the use the evidence could be put to by so able a prosecuting officer. Now, on petition for the statutory reward^ t.he'party arrested is not required to be present. He is probably never present. If present, he *21is not required, nor could lie be compelled, to say a word; nor could his silence be used against him. As to him, the whole proceeding is res inter alios acta, and certainly the payment of the reward by the county cannot be used against him on his trial. It could serve no other purpose than to prejudice the minds of the jury. Of course, the fact of flight may be shown, and the warrant for arrest and place of arrest, as part of the res gestae of the case, as a circumstance in support of the theory of flight; but it cannot be fair to show a subsequent proceeding for reward, and inflame a jury of taxpayers by showing payment from the public funds. So far from this conclusion being antagonized by Bowles v. State, 58 Ala., 338, it is sustained by that case.

Reversed■ and remanded.